UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6391



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-113)


Submitted:   November 30, 2000         Decided:     December 20, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Patterson, Appellant Pro Se. Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Eddie Patterson appeals the district court’s order denying his

motion to compel the Government to file a motion under Fed. R.

Crim. P. 35(b).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     United States v.

Patterson, No. CR-93-113 (W.D.N.C. Feb. 29, 2000).*   With regard to

the claims Patterson raises for the first time on appeal, we de-

cline to address them.   See First Va. Banks, Inc. v. BP Exploration

& Oil Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000) (declining to

consider issues raised for first time on appeal); Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues raised

for first time on appeal generally will not be considered absent

exceptional circumstances of plain error or fundamental miscarriage

of justice).   Should Patterson wish to pursue those claims in a

second motion under 28 U.S.C.A. § 2255 (West Supp. 2000), he must

first seek authorization from this court to do so.      We dispense

with oral argument because the facts and legal contentions are




     *
       Although the district court’s order is marked as “filed” on
February 28, 2000, the district court’s record shows that it was
entered on the docket sheet on February 29, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3